Citation Nr: 0127286	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-22 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than July 2, 1999, 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
August 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim seeking 
entitlement to an effective date earlier than July 2, 1999, 
for the grant of service connection for bilateral hearing 
loss.

In September 2001, the veteran testified at a personal 
hearing before the undersigned Member of the Board.  At that 
time, the veteran withdrew his claim of entitlement to an 
initial rating evaluation in excess of 20 percent for his 
service-connected bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran resigned from active military service in 
August 1946.

2.  In February 1983, the veteran filed his original claim 
seeking entitlement to service connection for bilateral 
hearing loss.

3.  In a June 1983 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The VA provided the veteran with 
notice of this adverse decision and of his appellate rights 
in June 1983

4.  In July 1983, the RO received statement from the veteran 
asserting that he was in disagreement with the RO's adverse 
decision of June 1983.

5.  In July 1999, the RO received a statement from the 
veteran asserting that he was reapplying for service 
connection for bilateral hearing loss.

6.  In a September 2000 rating decision, the RO granted the 
veteran entitlement to service connection for bilateral 
hearing loss and assigned an effective date of July 2, 1999.

7.  The veteran's July 1983 statement, which was received by 
the RO within one year following the date of notification of 
the June 1983 rating decision that denied service connection 
for bilateral hearing loss, may be construed as a valid 
Notice of Disagreement (NOD) with that adverse decision.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an effective date of February 22, 1983, for a 
grant of service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.160, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Currently, the record reflects that VA letters regarding the 
evidence necessary to substantiate the veteran's claims, were 
sent in July 1983, August 1998, and more recently in June 
2000.  Additionally, the rating decisions, statements of the 
case, and the supplemental statement of the case, which have 
been rendered during the pendency of this appeal, addressed 
the law and put the veteran on notice regarding the 
information and medical evidence needed to support a request 
to reopen a previously denied claim in addition to that which 
is necessary to substantiate a claim of entitlement to 
service connection and an earlier effective date.  Finally, 
the RO has made reasonable efforts to develop the record in 
that service medical records were obtained and associated 
with the claims folder, and they appear to be intact.  The RO 
has also requested and obtained both VA and private medical 
records and reports, and the veteran was provided with a 
relevant VA examination.  Lastly, the veteran was scheduled 
for a personal hearing both at the RO, and before the 
undersigned Board Member.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran in this case, and adjudication of this appeal 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, 
the veteran's sole remaining claim of entitlement to an 
effective date earlier than July 2, 1999, for the grant of 
service connection for bilateral hearing loss is ready for 
appellate review.


Factual Background

On February 22, 1983, VA received the veteran's initial 
formal application seeking entitlement to service connection 
for bilateral hearing loss.  

In March 1983, the veteran was scheduled for a VA 
examination.  With regards to his medical history, the 
veteran indicated that he was treated by two separate 
physicians for hearing problems from 1973 through 1983.  The 
veteran also noted that his present complaint was of hearing 
loss, "particularly at certain frequencies where consonants 
were involved."  He related that he was unable to filter or 
segregate sounds.  Among other conditions, the veteran was 
diagnosed with sensorineural hearing loss, compensated by a 
left ear hearing aid.

The RO denied the veteran's claim of service connection for 
bilateral hearing loss in a June 1983 rating decision.  The 
decision was predicated on a finding that the veteran's 
service medical records contained no complaints or findings 
indicative of a bilateral hearing loss.

On July 14, 1983, VA received a statement from the veteran.  
In this statement the veteran first advised that in early 
February of the same year, he had filed a claim to determine 
if the hearing loss, which he has suffered could be service 
connected, thereby allowing for the possibility of receiving 
disability benefits.  He indicated that on June 27, 1983, he 
received a notice telling him that they (VA) had received his 
application, and that he needed not do anything further.  
According to the veteran, the next day, he received a notice 
letter, dated June 28, 1983, stating 'we cannot grant your 
claim.'  Further, the notice letter stated that 'the evidence 
does not establish service connection....'  Consequently, the 
veteran questioned "what evidence?"  The veteran averred 
that there had been no test or examinations, and that the 
only evidence, which had been presented thus far, was a 
letter from his own otolaryngologist.  In conclusion, the 
veteran indicated that he would be happy to meet with VA to 
discuss the matter as he was seeking a response to his 
concerns.

A VA Report of Contact, dated July 15, 1983, noted the 
veteran was advised as to why his claim of service connection 
for hearing loss was denied.  It was also noted that the 
veteran was advised that he was scheduled for a VA 
examination to determine whether any residuals of his in-
service hepatitis remained, since such residuals would have 
warranted service connection.  In response, the veteran 'took 
exception to VA's approach.'  He felt that VA should have put 
him on notice at the time of his examination, or VA should 
not have pursued the hepatitis issue since he did not claim 
the condition.  In the end, the veteran felt that in the 
final accounting, VA had wasted his time and the taxpayers 
money.

In a VA letter, dated July 18, 1993, the Director of the 
Atlanta Regional Office, advised the veteran that he was 
"deeply concerned with the dissatisfaction expressed by the 
veteran in his [July 1983] letter."  Within this content of 
this letter, the Director proceeded to explain to the veteran 
why his claim of entitlement to service connection for 
bilateral hearing loss was denied.  He also provided an 
explanation as to why VA considered a Hepatitis claim, 
despite the fact that the veteran did not submit a claim 
seeking entitlement to service connection for such condition.

In July 1999, the veteran submitted his request seeking to 
reopen his service connection claim for bilateral hearing 
loss.  At this time, he also submitted a medical statement 
from his treating physician which stated that the veteran's 
audiometric studies indicated bilateral sensorineural hearing 
loss with a configuration which was consistent with acoustic 
trauma.  The physician noted that the veteran's past history 
indicated considerable acoustic trauma exposure when serving 
in the military during World War II.  

In September 1999, the veteran submitted copies of his own 
private hearing examinations, which were dated 1982 through 
1998.

In February 2000, the veteran was provided a VA audiological 
examination.  The examiner stated that the onset of the 
veteran's hearing loss was several years after his military 
service, and he suggested that this may not be associated 
with that noise trauma.  The examiner also stated that it was 
likely that some high-frequency damage occurred during the 
veteran's military service, but the severity and pattern of 
the loss suggested another etiology obscuring any high-
frequency pattern.  In the absence of a pre-service audiogram 
showing normal hearing, the examiner felt that it was 
unlikely that the veteran's hearing loss was caused by his 
military noise history.

In a June 2000 rating decision, the RO denied the veteran's 
request to reopen his claim seeking entitlement to service 
connection for bilateral hearing loss on the basis that no 
new and material evidence had been submitted.

In an August 2000 statement, Dr. A.J.D., indicated that he 
had seen the veteran following his February 2000 VA 
examination.  Dr. A.J.D., advised that in his medical 
opinion, the veteran had long-standing sensorineural hearing 
loss that did stem from a time when the veteran was exposed 
to a lot of artillery noises in service.  He indicated that 
this was well documented.

By a September 2000 rating action service connection for 
bilateral hearing loss was granted on the basis that the 
medical opinion of Dr. A.J.D. stood in equipoise with the 
veteran's February 2000 VA examination.  On the basis of 
reasonable doubt, a 20 percent rating evaluation was 
subsequently assigned effective from July 2, 1999.

In October 2000, the veteran submitted a notice of 
disagreement contesting that he should be entitled to an 
effective date of 1983, when he first filed a claim for 
hearing loss.

In December 2000, the veteran testified at an RO hearing 
regarding his claim for an earlier effective date.  He 
testified that he first filed his claim seeking entitlement 
to service connection for bilateral hearing loss in 1983.  He 
related that upon receiving a notice that his claim had been 
denied, he wrote a letter to the Director of the Regional 
Office and his Congressman.

In September 2001, the veteran testified before the 
undersigned Member of the Board.  With respect to his July 
1983 letter, which he mailed to the Director of the Atlanta 
Regional Office, the veteran testified that it was his intent 
that the referenced letter would serve as an answer to the 
Regional Office's letter denying his claim of service 
connection for bilateral hearing loss.  More specifically, 
the veteran testified that he intended his July 1983 letter 
to express that he disagreed with the June 1983 RO 
determination that denied his claim of entitlement to service 
connection for bilateral hearing loss.  Thus, the veteran 
testified that, as far as he was concerned, he believed that 
his claim was still open.

Analysis

Unless specifically provided otherwise, the effective date 
for an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a) (West 1991).  This statutory provision 
is implemented by regulation which provides that the 
effective date of an award of disability compensation based 
on an original claim will be the date of receipt of the claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400; see also 38 C.F.R. § 3.4(b)(1) (2001) (defining 
"disability compensation" as basic entitlement for a 
veteran who is disabled as a result of a disease or injury 
incurred in or aggravated in the line of duty in active 
service).

The effective date for an award of direct service connection 
will the day following separation from service or the date 
entitlement arose if the claim is received within one year 
after service separation; otherwise the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2001).  The effective date of an 
award of compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii), (r) (2001).

Here, in September 2000, the veteran was granted service 
connection for bilateral hearing loss, effective from July 2, 
1999.  The effective date was assigned on the basis that this 
was the date that VA received the veteran's request to reopen 
his claim for entitlement to service connection for bilateral 
hearing loss, which was previously denied in a June 1983 
rating decision.

The veteran contends, however, that the effective date for 
the grant of service connection for bilateral hearing loss 
should be earlier than July 1999.  He maintains that the 
effective date should date back to February 1983, the date of 
his initial claim for service connection for hearing loss.  
Specifically, the veteran and his representative argue that 
the June 1983 rating decision, which was engendered by the 
February 1983 claim, never became final, in that the veteran 
filed a timely notice of disagreement (NOD) with the June 
1983 rating decision.  Thus, the crux of the veteran's 
argument is that, because the RO failed to consider his July 
1983 statement as a timely NOD, he was not furnished with a 
Statement of the Case (SOC), and thus he was unable to 
perfect an appeal as to the (February 1983) claim for 
bilateral hearing loss.  Therefore, the question to be 
determined in this case is whether the veteran's July 1983 
correspondence was a valid NOD as to the initial denial of 
service connection for bilateral hearing loss.

After a careful and considered review of the record, the 
Board determines that the veteran's July 1983 statement may 
be construed as a valid NOD with the RO's June 1983 rating 
decision.  In making this determination, it well to observe 
that the Court has held that the plain language of 38 U.S.C. 
§ 7105 specifies five elements that a document must contain 
to be construed as an NOD, and that "the only content 
requirement is an expression of 'disagreement' with the 
decision of the RO."  See Gallegos v. Gober, 14 Vet. App. 
50, 54 (2000).  The five section 7105 elements, as 
articulated by the Court, are: (1) the document must express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) it must be filed in writing; (3) 
it must be filed with the RO; (4) it must be filed within one 
year after the date of mailing of notice of the adverse 
decision; and (5) it must be filed by the claimant or the 
claimant's authorized.  Id.  In this context, the veteran's 
July 1983 statement, which was in writing, made specific 
reference to contesting the RO's June 28, 1993 notice letter, 
which informed him that the evidence did not establish 
service connection for bilateral hearing loss.  In that same 
statement, the veteran then specifically questioned "what 
evidence."  He argued, within the content of that statement, 
that there had been no VA examinations, and that the only 
evidence presented was a letter from his private 
otolaryngologist.  In addition, he also expressed a desire to 
meet with VA to discuss why his claim was denied.  In fact, 
in a reply to the veteran's July 1983 statement, the RO 
Director indicated that he was "deeply concerned with the 
dissatisfaction expressed by the veteran in his July 1983 
letter."  (emphasis added).  The RO received the veteran's 
July 1983 statement within the one-year statutory period 
allowed for such a claimant to initial an appeal.  And, more 
importantly, the veteran has testified that in writing his 
July 1983 letter to the Director of the Atlanta Regional 
Office, it was his intent to express dissatisfaction with the 
June 1983 decision that denied his claim.  Hence, the 
veteran's July 1983 statement satisfies the five elements of 
section 7105 and constitutes a valid NOD as the June 1983 
rating decision.

In this respect, the Board notes that the veteran's original 
claim for service connection for bilateral hearing loss was 
denied by a June 1983 rating decision; however, following the 
filing of a timely NOD, the veteran was not issued an SOC in 
accordance with 38 U.S.C. § 7105, and thus the period in 
which to complete an appeal of the June 1983 rating denial 
did not begin to run.  See Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995) (holding that where the VA has failed to 
procedurally comply with statutorily mandated requirements, a 
claim does not become final).  In light of this procedural 
deficiency, the veteran's February 1983 hearing loss claim 
remained open and the June 1983 rating action did not 
constitute a final decision as to that claim.  Id; cf. 
38 C.F.R. § 3.106(d) (2001) (defining a "finally adjudicated 
claim").

Although the RO did not construe the veteran's July 1983 
statement as a valid NOD with the June 1983 rating decision, 
for purposes of assigning the effective date at issue in this 
appeal, it is highly unlikely that such determination could 
be made without leaving at least a reasonable doubt as the 
construction of the veteran's statement in light of the 
Court's recent opinion in Gallegos.  Accordingly, resolving 
that doubt in the veteran's favor, the Board finds the 
veteran filed a timely NOD with the June 1983 rating 
decision, which was engendered by a February 1983 claim for 
bilateral hearing loss.  The RO took no action as regards 
this NOD; and, as a consequence, the veteran's original claim 
remain open and pending, and the June 1983 rating decision 
never became final in this case.  Therefore, in applying the 
provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(b)(2)(i), the decision regarding the proper effective 
date for the grant of service connection must contemplate the 
date of the initial claim for service connection or the date 
entitlement arose, whichever is later.  Accordingly, based on 
the above discussion, the Board determines that the proper 
effective date for the grant of service connection for the 
veteran's bilateral hearing loss is February 22, 1983, the 
date of his original claim.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an effective date of February 22, 1983, 
for the grant of service connection for bilateral hearing 
loss is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

